PER CURIAM.
Wak Limited, Inc., appeals a foreclosure judgment in favor of Simkins Industries, Inc. The judgment is affirmed on authority of section 59.041, Florida Statutes (1993).
The foreclosure judgment in this case was entered pursuant to subsection 702.10(1), Florida Statutes (1993). At oral argument the appellant mortgagor expressed concern about the possible collateral estoppel effects of this foreclosure judgment on other pending litigation, apparently involving personal guarantees of the underlying indebtedness. The only issue now before us is the foreclosure judgment, which the statute expressly declares to be “for in rem relief only.” Id. § 702.10(l)(a)(8)(b). In affirming, we express no view on the collateral estoppel effects, if any, of the foreclosure judgment.
Affirmed.